Dewey, J.
This complaint is sufficient in form to maintain a conviction under St. 1855, c. 215, § 24. It sufficiently negatives all lawful authority to keep liquors with intent to sell the same. It is true that the cases in which similar allegations have been held sufficient, have been cases of illegal sale or manufacture. Commonwealth v. Lafontaine, 3 Gray, 479. Commonwealth v. Conant, 6 Gray, 484. Commonwealth v. Boyle, ante, 3. Commonwealth v. Clark, ante, 368. But the words here used are also well adapted to the case of keeping intoxicating liquor with intent to sell it in violation of law. Exceptions overruled.